Citation Nr: 1233907	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-09 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than June 12, 2002, for the assignment of a total disability rating for compensation purposes based on individual employability (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran requested a hearing before a Decision Review Officer (DRO) in a February 2009 statement.  He was scheduled for a hearing at the RO in April 2010.  In April 2010, the Veteran requested that the hearing be rescheduled.  In a June 2011 letter, the Veteran was advised that his hearing was rescheduled for July 2011.  The Veteran failed to report for the hearing and his request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

**


CONCLUSION OF LAW

The criteria for entitlement to an entitlement to an effective date earlier than June 12, 2002, for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated May 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in a January 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was granted entitlement to a TDIU effective June 12, 2002, the date the evidence showed that he was unemployable due to his service-connected posttraumatic stress disorder (PTSD).  The Veteran contends that an earlier effective date is warranted.  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from that date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2011); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

A TDIU rating is warranted when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2011). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran established service connection for PTSD in a June 2000 rating decision that assigned a 30 percent rating, effective October 29, 1999.  The Veteran's rating was increased from 30 to 70 percent disabling, effective June 12, 2002, in a July 2002 rating decision, which also assigned a TDIU rating, effective June 12, 2002.  Thus, the Veteran first met the percentage criteria of 38 C.F.R. § 4.16(a) for consideration for a TDIU on June 12, 2002, the effective date of the award of a 70 percent rating for PTSD.  Prior to that date, he did not meet the percentage criteria of 38 C.F.R. § 4.16(a).  

It is the established policy of VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2011).  Therefore, the Board must consider whether the Veteran was unable to secure or follow a substantially gainful occupation due solely to his service-connected disability prior to June 12, 2002.  

In this case, the Board finds that the record does not show that the Veteran's service-connected disability had worsened or that he had become unemployable due to his service-connected disability on a factually ascertainable date prior to June 12, 2002.  A review of the relevant evidence of record does not provide any basis to conclude that the Veteran was unemployable solely due to his service-connected PTSD until June 12, 2002, the date of a VA psychiatric examination which shows an increase in PTSD symptomatology sufficient to establish that the Veteran was no longer employable.   

The Veteran's PTSD has been rated under Diagnostic Code 9411.  The criteria of Diagnostic Code 9411 provide for a 100 percent where the evidence shows total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A review of the record shows that the Veteran voluntarily stopped working in 1988.  Associated with the claims file are statements from a VA licensed clinical social worker dated in April 2002 and from a VA psychiatrist dated in August 2003, March 2006, January 2007, and March 2008.  The social worker indicated that the Veteran reported depression, exaggerated startle reaction, anxiety, panic attacks, anger, sleep problems, nightmares, flashbacks, and social dysfunctioning.  The social worker noted that the Veteran attended sessions at the Mobile Vet Center and at VA and his prognosis was poor for improvement of functioning in all areas.  She concluded that it was doubtful that the Veteran would ever be able to return to sustained employment.  The psychiatrist indicated that treatment of the Veteran began in December 2001 and that the Veteran was affected severely with PTSD symptoms sufficient to cause him to be disabled for employment purposes as far back as when he initially began treating the Veteran.  The psychiatrist also variously indicated that the Veteran was more likely than not just as disabled since he quit work in 1988, since 1998, and since 1999.  The basis of the psychiatrist's opinions varied from the Veteran's report of his inability to work to the Veteran's report of anxiety, panic attacks, and depression.  None of those opinions include clinical data sufficient to establish that the Veteran's PTSD symptomatology rendered him unemployable and therefore lack probative value.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).  While VA outpatient treatment reports dated from July 2000 to July 2002 show reports of depression, panic attacks, nightmares, anger, sleep problems, flashbacks, and social dysfunctioning, the Veteran was generally appropriately dressed and groomed, alert and oriented, and cooperative and pleasant with coherent thoughts and normal speech at the clinical evaluations of record.  

The June 12, 2002, VA psychiatric examination shows that the Veteran underwent a thorough clinical evaluation after which he was assessed with severe symptoms of PTSD including almost constant intrusive thoughts of Vietnam, frequent flashbacks, frequent nightmares, increased startle response, and almost constant depression with poor interaction with other people and difficulty dealing with his family.  The examiner concluded that the Veteran suffered from chronic and severe PTSD and that he was unable to work because of marked irritability, difficulty being around other people, significant depression, and withdrawn behavior.

Consequently, the Board finds that the competent probative evidence of record is against a finding that the Veteran was unable to work solely due to his service-connected PTSD prior to June 12, 2002.  The June 12, 2002, VA psychiatric examination is earliest date that it is factually ascertainable that an increase in disability demonstrated that the Veteran was unemployable due solely to his service-connected PTSD.  Accordingly, the record does not provide factually ascertainable evidence that the Veteran was unable to work solely as a result of his service-connected disability prior to June 12, 2002.  Thus, the Board finds that referral to the Director of Compensation and Pension service for extraschedular consideration is not shown.  

As the evidence does not show that the Veteran met the criteria for the award of a TDIU rating prior to June 12, 2002, an earlier effective date for the grant of a TDIU rating is not warranted.  Furthermore, as the evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected PTSD prior to June 12, 2002, an earlier effective date is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than June 12, 2002, for the grant of a TDIU because it was not factually ascertainable prior to that date that he met the criteria for TDIU.  The claim is therefore denied.  38 U.S.C.A.  §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date earlier than June 12, 2002, for the assignment of a TDIU is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


